[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The above entitled matter has been referred to the undersigned pursuant to § 51-183f of the Connecticut General Statutes as a result of the passing of the Honorable Thomas J. O'Sullivan. Judge O'Sullivan's passing was subsequent to the completion of the trial itself but prior to his having rendered any decision thereon.
An application for referral was made by defendants' counsel which was objected to by plaintiffs' counsel. The court met with both counsel and the outcome of that meeting was that the court would examine the file and thereafter rule on the application.
After examining the entire record, consisting of a complete transcript of all the testimony and the physical evidence presented at the trial, the court has determined that the matter can be decided upon the record without any prejudice to either party. See Stevens v. Hartford Accident and Indemnity Co.,29 Conn. App. 378, 386.
To that end the court orders the parties to file briefs on or before December 8, 1997 and subsequent to such filing the court will entertain oral argument. Subsequent thereto the court will enter its decision.
THE COURT
CURRAN, J.